Luke, J.
The act of 1916 (Ga. L. 1916, pp. 94, 95), relative to the giving of bond by those contracting with the State, or a county, municipal corporation, or any public board or body thereof, is not applicable to a contract for professional services such as is involved in this case, and the court erred in sustaining the demurrer, based on the ground that the petition failed to allege that such a bond had been given.

Judgment reversed.


Broyles, G. J., and Bloodworth, J., concur.

Allen & Poille, for plaintiff. Iiines & Carpenter, for defendant.